Title: 16th.
From: Adams, John Quincy
To: 


       Charles came to Cambridge last Monday in order to move into our new Chamber. My Cousin and myself came from Braintree at about 9 o’clock, and arrived here just at Commons time. I found the Chamber all in Confusion, and it will be so probably all the rest of this Week, for Lowell and Bigelow, who lived in it last year were two of the greatest slovens in their Class. The studies must both be paper’d, which is a very disagreeable piece of Work. Leonard White came in the evening from Haverhill and brought me a couple of Letters.
      